Case: 17-10058     Date Filed: 10/03/2017   Page: 1 of 5


                                                              [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                           FOR THE ELEVENTH CIRCUIT
                             ________________________

                                   No. 17-10058
                               Non-Argument Calendar
                             ________________________

                        D.C. Docket No. 8:15-cv-02327-SDM-JSS



DAVID PILVER,

                                                                 Plaintiff-Appellant,

                                        versus

HILLSBOROUGH COUNTY,
LAW LIBRARY BOARD,
NORMA J. WISE,
in her official capacity,
WILLIAM C. SPRADLIN,
in his official capacity,
HILLSBOROUGH COUNTY HUMAN RESOURCES DEPARTMENT,

                                                              Defendants-Appellees,

NORMA J. WISE,
individually, et al.,

                                                                          Defendants.
              Case: 17-10058     Date Filed: 10/03/2017   Page: 2 of 5


                           ________________________

                   Appeal from the United States District Court
                       for the Middle District of Florida
                         ________________________

                                 (October 3, 2017)

Before WILLIAM PRYOR, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:

      David Pilver appeals pro se the summary judgment against his second

amended complaint that he was defamed by Hillsboro County without an

opportunity to clear his name in violation of the Fifth and Fourteenth Amendments.

See 42 U.S.C. § 1983. The district court also dismissed Pilver’s claims against the

Law Library Board, Norma Wise, William Spradlin, and the Hillsboro County

Human Resources Department, and the district court declined to exercise

supplemental jurisdiction over Pilver’s claims about the violation of state laws. But

Pilver has abandoned any challenge that he could have made to the dismissal of

those claims. See Hamilton v. Southland Christian Sch., Inc., 680 F.3d 1316,

1318–19 (11th Cir. 2012). We affirm the summary judgment in favor of the

County.

      We review de novo a summary judgment. McDowell v. Brown, 392 F.3d

1283, 1288 (11th Cir. 2004). We view the evidence in the light most favorable to

the non-moving party. Id. Summary judgment is appropriate “if the movant shows


                                          2
               Case: 17-10058      Date Filed: 10/03/2017    Page: 3 of 5


that there is no genuine dispute as to any material fact and . . . is entitled to

judgment as a matter of law.” Fed. R. Civ. P. 56(a).

      The district court did not err by entering summary judgment in favor of the

County and against Pilver’s complaint of defamation. Pilver failed to allege that

the County had an official policy or custom that violated his constitutional rights,

as required to state a claim for municipal liability. See McDowell, 392 F.3d at

1289. Pilver sought to hold the County responsible for defamatory “allegations

[made by Pilver’s supervisor and a coworker] . . . in verbal interviews and written

reports, and the written reprimand published in [his] personnel file,” but as Pilver

acknowledges, “[d]efamation, by itself, is . . . not a constitutional deprivation,”

Siegert v. Gilley, 500 U.S. 226, 233 (1991); see Paul v. Davis, 424 U.S. 693, 701–

02 (1976). Pilver alleged that he “accepted a transfer” that provided him a 40-hour

instead of a 33-hour workweek, but as the district court stated, Pilver identified no

“state or federal law guarantee[ing] [him] the right to work less than full-time but

to receive a full-time salary.” See Von Stein v. Brescher, 904 F.2d 572, 583–84

(11th Cir. 1990) (concluding that “a temporary, partial loss of income as a result of

[a supervisor’s defamatory] statement” did “not extinguish or significantly alter

any right guaranteed to Plaintiff by the United States Constitution or by Florida

law”). Pilver also alleged that he was “suspended from work for the rest of the day

following [an] interview” and that he received an “official reprimand,” but our


                                            3
               Case: 17-10058     Date Filed: 10/03/2017    Page: 4 of 5


precedent is clear that without a “loss of income or rank . . . [or] a discharge or

more, injury to reputation itself is not a protected liberty interest,” Oladeinde v.

City of Birmingham, 963 F.2d 1481, 1486 (11th Cir. 1992); see Cannon v. City of

W. Palm Beach, 250 F.3d 1299, 1303 (11th Cir. 2001).

      The district court also did not err by entering summary judgment in favor of

the County and against Pilver’s complaint alleging a denial of due process. Pilver

argues that he was denied “a pre-deprivation hearing” and an administrative

review, but his transfer “in connection with the stigmatizing injury he suffered

when the [reprimand] was placed in his personnel file is insufficient to establish

that the denial of an opportunity for a name-clearing hearing violated his

procedural due process rights,” Cannon, 250 F.3d at 1303; see Paul, 424 U.S. at

711–12. And Pilver’s interests in continuing to work at a law library and in

maintaining a 33-hour workweek “are not ‘fundamental’ rights created by the

Constitution . . . [that] enjoy substantive due process protection.” See McKinney v.

Pate, 20 F.3d 1550, 1560 (11th Cir. 1994). Even if Pilver’s supervisor falsely

defamed and reprimanded him to conceal her mismanagement of library funds,

“the due process guarantee does not . . . [create a means of] imposing liability [on a

municipality] whenever someone cloaked with state authority causes harm,” Cty.

of Sacramento v. Lewis, 523 U.S. 833, 848 (1998). Moreover, the County could not

be held liable because Pilver did not allege that his reprimand and transfer were


                                           4
               Case: 17-10058    Date Filed: 10/03/2017   Page: 5 of 5


attributable to a custom or policy of the County. See Los Angeles Cty. v.

Humphries, 562 U.S. 29, 37 (2010) (Section “1983 liability [exists] where a

municipality’s own violations [are] at issue but not where only the violations of

others [are] at issue.”).

       We AFFIRM the summary judgment in favor of Hillsborough County.




                                          5